Case 16-13900-amc        Doc 58     Filed 06/05/20 Entered 06/05/20 10:41:47              Desc Main
                                    Document     Page 1 of 2


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     IN RE:                        )
                                   ) BANKRUPTCY NO. 16-13900
     GLORIA P. JOHNSON AND         )
     AARON P. WARREN,              ) CHAPTER 13
                                   )
          Debtor,                  )
     U.S.  BANK TRUST NATIONAL )
     ASSOCIATION AS TRUSTEE OF THE )
     CABANA SERIES III TRUST,      )
                                   ) Docket No. ___________
          Movant,                  )
     v.                            )
                                   )
     GLORIA P. JOHNSON AND         )
     AARON P. WARREN AND           )
     WILLIAM C. MILLER, TRUSTEE,   )
                                   )
          Respondents.             )

                       CONSENT ORDER/STIPULATION AGREEMENT

        AND NOW, this _________ day of __________, 2020, upon the Motion of U.S. Bank Trust
National Association as Trustee of the Cabana Series III Trust (“Movant”) to approve Consent
Order/Stipulation Agreement with regard to a secured debt that Movant holds against real property
located at 732 Marlyn Road, Philadelphia, Pennsylvania 19151 (the “Real Property”) evidenced by
claim no. 16-1, it is hereby agreed as follows:

        Gloria P. Johnson and Aaron P. Warren (hereafter “Debtors”) acknowledge and agree that the
outstanding post-petition mortgage balance, to and through the April 2020 payment, is as follows:


       AGREED UPON TOTAL ARREARS BALANCE                                      $ 902.85


        1. Debtors shall cure the Arrears as set forth above by paying one sixth (1/6) of the
Arrears per month ($150.48) for the next six (6) months, together with the regular monthly mortgage
payment ($430.13) for a total combined monthly payment of $580.61 for the next six (6) months,
beginning with the June 2020 payment. In the event the regular monthly payment changes for any reason,
then the amount due pursuant to this Paragraph shall be adjusted accordingly. Thereafter, the Debtor
agrees to continue making the regular monthly mortgage payments.
Case 16-13900-amc          Doc 58      Filed 06/05/20 Entered 06/05/20 10:41:47                  Desc Main
                                       Document     Page 2 of 2


        2. Debtor shall send all payments due directly to Movant at the address below:

                                  U.S. Bank Trust, National Association
                                 As Trustee of the Cabana Series III Trust
                                        c/o BSI Financial Services
                                    1425 Greenway Drive, Suite 400
                                           Irving, Texas 75038

         3. In the event Debtors fail to make any of the payments set forth hereinabove (or real
estate taxes and/or hazard insurance on the Real Property when due) on or before their due dates, Movant
and/or Movant’s counsel may give Debtors and Debtors’ counsel notice of this default. If Debtors do not
cure the default within ten (10) days of receipt of notice, Movant may file a Certification of Default with
the Court, and request an Order, with a copy to Debtors and Debtors’ counsel, granting Movant
immediate relief from the bankruptcy stay with regard to the Real Property.

        4. The failure by the Movant, at any time, to file a Certification of Default upon default
by the Debtors shall not be construed, nor shall such failure act, as a waiver of any of Movant’s rights
hereunder.

         5. Upon issuance of the aforesaid Order granting Movant immediate relief from stay, the parties
hereto further agree that the Movant may proceed in state court to exercise all rights and remedies
available to it as a mortgagee and creditor under state and federal law including, but not limited to, the
initiation or and or continuation of foreclosure and execution proceedings against the Real Property
through sheriff’s sale and ejectment thereafter.

         6. In the event Debtors convert to a bankruptcy under Chapter 7 of the Bankruptcy Code
then Debtors shall pay all pre-petition arrears and post-petition arrears within ten (10) days from the date
that the case is converted. If Debtors fail to make payments in accordance with this paragraph then
Movant, through counsel, may file a certification setting forth said default and the Movant shall be
granted immediate relief from the bankruptcy stay with regard to the Real Property.

        7. It is further agreed that the 14 day stay provided by Rule 4001(a)(3) is hereby waived.

                                                  BY THE COURT:


                                                                                                     J.

Agreed to this 5th Day of June, 2020

 /s/ Michael C. Mazack                                  /s/ Stephen Matthew Dunne
 Michael C. Mazack Esq. PA ID 205742                    Stephen Matthew Dunne
 Lynch Law Group                                        Dunne Law Offices, P.C.
 Cranberry Professional Park                            1515 Market Street
 501 Smith Drive, Suite 3                               Suite 1200
 Cranberry Township, PA 16066                           Philadelphia, PA 19102
 Phone: (724) 776-8000                                  215-551-7109
 Email: mmazack@lynchlaw-group.com                      215-525-9721 (fax)
                                                        bestcasestephen@gmail.com
